Case 5:20-cv-00269-VAP Document 24 Filed 03/24/20 Page 1 of 2 Page ID #:203



 1 RONALD P. SLATES, State Bar #43712

 2 RONALD P. SLATES, A PROFESSIONAL CORPORATION
     500 South Grand Avenue, Biltmore Tower Suite 2010
 3 Los Angeles, California 90071

 4 (213) 624-1515 / FAX (213) 624-7536
     rslates2@rslateslaw.com
 5 Attorneys for Plaintiff and Judgment Creditor

 6 AVT - NEW YORK, L.P., a Utah limited partnership

 7

 8                         UNITED STATES DISTRICT COURT
 9
     FOR THE CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10

11

12 AVT - NEW YORK, L.P., a Utah limited ) CASE NO. 5:20-cv-00269-VAP
     partnership,                                )
13
                                                 )   ORDER GRANTING PLAINTIFF
14                  Plaintiff,                   )   AND JUDGMENT CREDITOR
                                                 )   AVT’S EX PARTE APPLICATION
15
           vs.                                   )   FOR WRIT OF POSSESSION
16                                               )
     OLIVET UNIVERSITY, a California             )   The Hon. Virginia A. Phillips, Chief
17
     corporation,                                )   District Judge
18                                               )
19
                    Defendant.                   )   Crtrm: 8A, 8th Floor
                                                 )   Place: 350 West 1st Street
20                                               )          Los Angeles, CA 90012
21                                               )
                                                     Judgment entered on January 7, 2019
22

23
           Before the Court is Plaintiff and Judgment Creditor AVT - NEW YORK, L.P.’s,
24
     a Utah limited partnership (“AVT”), Ex Parte Application for Writ of Possession.
25
           The Court finds, having read and considered AVT’s Ex Parte Application for
26
     Writ of Possession, the accompanying Memorandum of Points and Authorities, the
27
     Declarations of Kennedy D. Nate, Jason A. McNeill, and Kevin A. Hoang filed
28
                                              Page 1
        ORDER GRANTING PLAINTIFF AND JUDGMENT CREDITOR AVT’S EX PARTE APPLICATION FOR WRIT OF
                                            POSSESSION
                                                                                                Case 5:20-cv-00269-VAP Document 24 Filed 03/24/20 Page 2 of 2 Page ID #:204



                                                                                                 1   concurrently therewith, the records on file in this case and good cause appearing
                                                                                                 2   therefor,
                                                                                                 3         IT IS HEREBY ORDERED:
                                                                                                 4         1.     Plaintiff and Judgment Creditor AVT’s Ex Parte Application for Writ of
                                                                                                 5                Possession is GRANTED in its entirety;
                                                                                                 6         2.     The Clerk of the United States District Court for the Central District of
                                                                                                 7                California shall issue FORTHWITH a Writ of Possession in connection
                                                                                                 8                with AVT’s Application for Writ of Possession, which has been filed
                                                                                                 9                concurrently therewith; and
                                               500 S. GRAND AVENUE, BILTMORE TOWER SUITE 2010




                                                                                                10         3.     AVT is entitled to immediate full enforcement of this Order, and the Court
eÉÇtÄw cA fÄtàxá? T cÜÉyxáá|ÉÇtÄ VÉÜÑÉÜtà|ÉÇ




                                                                                                11                may hold Judgment Debtor OLIVET UNIVERSITY, a California
                                                         LOS ANGELES, CALIFORNIA 90071
                                                          (213) 624-1515 / FAX (213) 624-7536




                                                                                                12                corporation, or any of its agents, in contempt for failing to comply with
                                                                                                13                this Order.
                                                                                                14

                                                                                                15

                                                                                                16
                                                                                                     DATED: March 24, 2020
                                                                                                17

                                                                                                18                                            ________________________________
                                                                                                19                                            Hon. Virginia A. Phillips,
                                                                                                                                              Chief U.S. District Judge
                                                                                                20

                                                                                                21

                                                                                                22

                                                                                                23

                                                                                                24

                                                                                                25

                                                                                                26

                                                                                                27

                                                                                                28
                                                                                                                                              Page 2
                                                                                                        ORDER GRANTING PLAINTIFF AND JUDGMENT CREDITOR AVT’S EX PARTE APPLICATION FOR WRIT OF
                                                                                                                                            POSSESSION
